DETAILED ACTION

 	The amendment filed May 6, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2. 	Claims 1-6, 8, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent DE 10 2008 051 095.
 	German patent DE 10 2008 051 095 (see English translation included with this response) shows a system for handling flexible sheets comprising a first roller (2) having a plurality of first releasable connectors (7,8), a second storage roller (19) having a plurality of second releasable connectors (20,23), and an array of third releasable connectors (12,13,15,16) that are displaceable between the first and second rollers.  As depicted in Figures 2.1-2.4, the storage roller (19) shows a releasable connector (20) for gripping an edge of a sheet and a plurality of suction air opening (23) formed within the roller so as to facilitate winding and unwinding a sheet around the roller.  
 	While the roller (19) is broadly described as a storage drum, there is no specific disclosure of this roller being detachable from the system so that it can be replaced as is now called for in claim 1 of the instant application.
 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to removably mount the storage roller (19) to the surrounding system framework so that it could be replaced with another storage roller as would be necessary in a sheet feeding press.

3. 	Claims 16, 18, 19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent DE 10 2008 051 095 in view of Gerlier et al. (US-5,116,037).
 	The releasable connectors (7,8) of the German (‘095) first rollers (2) are not disclosed as being located within the rollers or formed from flexible material.
 	However, the Gerlier et al. patent shows a sheet handling roller (42) in Figure 3 comprising an array of soft resilient suction cups (43) that extend from hollow bores (44) within the roller to the outer surface thereof to grip a sheet of material as the roller spins.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the releasable connectors (7,8) of the German (‘095) first rollers (2) as flexible suction cups, similar to those shown in Figure 3 of the Gerlier et al. patent or the suction openings (23) shown in the storage roller (19), in order to effectively grip and advance a sheet of material without damaging the surface of the sheet.
 	
4. 	Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent DE 10 2008 051 095 in view of Holbrook et al. (US-6,244,584).
 	The German (‘095) system does not show a pinch roller as called for in claim 27 of the instant application.
	However, the patent to Holbrook et al. shows it old and well known to provide a cutting means (114) within a sheet handling system to cut a length of sheet into segments of a desired size.  The Holbrook et al. patent also shows a pinch roller (338) to assist in gripping or releasing a single sheet of material as best shown in Figure 10.
	It would have been obvious to a person having ordinary skill in the art to provide a pinch roller in contact with the first roller of the German (‘095) system, similar to the roller (338) shown in Figure 10 of the Holbrook et al. patent, to assist in pressing a single sheet against the first roller as it is being fed through the system.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-6, 8, 12-19, 23, 24, and 27 have been considered but are moot because the new ground of rejection relies on the teaching of the storage roller (19) of the German (‘095) patent as the “second roller”.  The interpretation of this storage roller of the German (‘095) reference is different to what was considered as the second roller (3) presented in the prior Office action.
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., material lifted by the present invention can vary in size and shape in three dimensions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Drawings
5. 	As pointed out in the prior Office action, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4.2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/27/2022